FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                            FOR THE TENTH CIRCUIT                           June 30, 2021
                        _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 BALTAZAR ABEL SOSA-
 VALENZUELA,

       Petitioner,

 v.                                                         No. 20-9556
                                                        (Petition for Review)
 MERRICK B. GARLAND,
 United States Attorney General, ∗

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT **
                        _________________________________

Before HARTZ, BRISCOE, and BACHARACH, Circuit Judges.
                   _________________________________

      Baltazar Abel Sosa-Valenzuela, a Mexican national, petitions for review of a

Board of Immigration Appeals’ (BIA) decision upholding an immigration judge’s (IJ)

order refusing to accept an untimely brief, denying a discretionary waiver of removal,



      ∗
       On March 11, 2021, Merrick B. Garland became Attorney General of the
United States. Consequently, his name has been substituted for William P. Barr as
Respondent, per Fed. R. App. P. 43(c)(2).
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and ordering him removed to Mexico. Most of Sosa-Valenzuela’s arguments were

not exhausted before the agency, and therefore we dismiss much of the petition for

lack of jurisdiction. However, to the extent he raises one issue challenging the

adequacy of the BIA’s decision, we have jurisdiction under 8 U.S.C. § 1252(a) and

deny that part of the petition for review. 1

                                               I

       This case has a lengthy history dating back to the early 1990s, as described in

two previous decisions issued by this court. See Sosa-Valenzuela v. Holder, 692 F.3d

1103 (10th Cir. 2012); Sosa-Valenzuela v. Gonzales, 483 F.3d 1140 (10th Cir. 2007).

We recount only those events relevant to this appeal. Sosa-Valenzuela entered the

United States as a child and obtained lawful permanent residency status. In 1994, he

pleaded guilty to attempted second-degree murder, unlawful possession of a firearm

by a juvenile, and associated crimes for shooting another person, but after successful

post-conviction proceedings, his convictions were vacated, and he pleaded guilty to

first-degree assault and crime of violence with use of a deadly weapon.

       The government commenced removal proceedings and eventually relied on the

assault conviction to charge Sosa-Valenzuela as removable for having been convicted

of an “aggravated felony.” See 8 U.S.C. § 1227(a)(2)(A)(iii). 2 An “aggravated


       1
        The jurisdictional issues raised by this court’s June 23, 2020, show-cause
order and Sosa-Valenzuela’s response were referred to this merits panel. For the
reasons discussed herein, we discharge the show-cause order.
       2
        Although Sosa-Valenzuela’s immigration proceedings commenced before
passage of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
                                               2
felony” is defined as “a crime of violence,” id. § 1101(a)(43)(F), which in turn is

defined as either:

      (a) an offense that has as an element the use, attempted use, or
          threatened use of physical force against the person or property of
          another, or

       (b) any offense that is a felony and that, by its nature, involves a
           substantial risk that physical force against the person or property of
           another may be used in the course of committing the offense.

18 U.S.C. § 16.

      In 2004, Sosa-Valenzuela conceded he was removable for having been

convicted of an aggravated felony, but he applied for a discretionary waiver of

removal under § 212(c). See 8 U.S.C. § 1182 (repealed by Pub. L. No. 104-208,

Div. C., Title III, § 304(b), 110 Stat. 3009-597 (1996)). Based on his concession, an

IJ sustained the charge of removability and granted a § 212(c) waiver.

      Protracted appellate proceedings ensued, during which the BIA reversed the

IJ’s grant of § 212(c) relief and this court entertained two of Sosa-Valenzuela’s

appeals, the latter of which resulted in a remand for reconsideration of his eligibility

for a § 212(c) waiver, see Sosa-Valenzuela, 692 F.3d at 1114. Meanwhile, in 2011,

Sosa-Valenzuela pleaded guilty to racketeering and conspiracy to distribute cocaine.

At that point, his removal proceedings were administratively closed until 2019.

      In 2019, the government moved to re-calendar the case and amend the charges

of removal, alleging that Sosa-Valenzuela was removable not only as an aggravated


(IIRIRA), it is governed by IIRIRA’s permanent rules as amended by the REAL ID
Act of 2005. See Pub. L. No. 109-13, § 106(d), 119 Stat. 231, 311.
                                            3
felon based on his 2004 concession, but also because his 2011 convictions for

racketeering and conspiracy rendered him removable for having been convicted of a

controlled substance offense, see 8 U.S.C. § 1227(a)(2)(B)(i). Further, at a hearing

on May 2, 2019, the government argued that Sosa-Valenzuela might be eligible for

§ 212(c) waiver for his aggravated felony assault conviction, but he was not eligible

for such relief based on his 2011 racketeering and conspiracy convictions. At that

point, Sosa-Valenzuela notified the IJ that he wished to withdraw his concession

from 2004 that he was removable as an aggravated felon so he could argue that his

assault conviction no longer qualified as a “crime of violence” after Sessions v.

Dimaya, 138 S. Ct. 1204 (2018). In Dimaya, the Supreme Court invalidated as

unconstitutionally vague the definition of a “crime of violence” under § 16(b) but left

intact the definition under § 16(a). 138 S. Ct. at 1215-16. Sosa-Valenzuela asked the

IJ for time to brief his Dimaya argument and his eligibility for a discretionary

§ 212(c) waiver. The IJ granted his request and notified him that his brief was due on

May 16, 2019.

      Sosa-Valenzuela did not meet that deadline. On May 23, 2019, he filed an

untimely brief seeking to withdraw his concession because, he argued, he might have

been found removable under § 16(b), which Dimaya invalidated. See Admin. R.,

vol. 1 at 261. He also argued that he was not removable based on his 2011

convictions because they did not qualify as aggravated felonies. Additionally, he

filed separate motions to withdraw his concession and to accept his late-filed brief,

asserting that “due [to] recently discovered case law supporting [his] position that he

                                           4
is not removable as charge[d], the initial draft had to be significantly revised,”

id. at 271.

       Without addressing Sosa-Valenzuela’s merits arguments, the IJ directed him to

show cause by June 3, 2019, why he failed file a timely brief and why his arguments

should not be deemed waived. The IJ also directed the parties to file any additional

evidence bearing on his eligibility for a § 212(c) waiver. In response, the

government opposed Sosa-Valenzuela’s request to withdraw his concession and

submitted evidence of his 2011 convictions, but Sosa-Valenzuela did not respond to

the show-cause order. Instead, on June 6, he filed a reply brief contending that he

should not be bound by his attorney’s concession of removal and the government

failed to show either that his assault conviction qualified as a crime of violence or

that his 2011 conviction for conspiracy to distribute cocaine qualified as a controlled

substance offense.

       The IJ denied the motion to accept the late-filed brief and deemed

Sosa-Valenzuela’s arguments waived, reasoning that he failed to adequately explain

why his brief was late or otherwise respond to the show-cause order. As for his

eligibility for a § 212(c) waiver, the IJ observed that prior to Sosa-Valenzuela’s 2011

convictions for conspiracy and racketeering, he had applied for adjustment of status,

which the BIA denied as a matter of discretion due to “the serious and violent nature

of his [assault and related] convictions.” Id. at 88. The IJ noted that since that time,

the only additional evidence weighing on the decision to grant a discretionary

§ 212(c) waiver was his two additional convictions from 2011, which the IJ

                                            5
concluded did not warrant a favorable exercise of discretion. Accordingly, the IJ

denied a § 212(c) waiver and ordered Sosa-Valenzuela removed to Mexico.

       The BIA upheld the IJ’s decision, concluding that the IJ’s refusal to accept the

untimely brief was a proper exercise of the IJ’s broad authority to set deadlines for

the appropriate disposition of cases. Although Sosa-Valenzuela argued that the IJ

should have extended the deadline and failed to assess whether any legal or factual

issues remained, the BIA observed that he did not request an extension and the IJ

reasonably rejected his explanation for filing an untimely brief. Consequently, the

BIA concluded that he waived his merits arguments and the IJ properly sustained the

charge of removal based on his concession that he was removable as an aggravated

felon. Additionally, the BIA ruled that Sosa-Valenzuela offered no argument on the

merits of his § 212(c) application, but, in light of other factors previously weighed by

the BIA and his serious criminal history, there was no basis for disturbing the IJ’s

discretionary denial of relief.

       Sosa-Valenzuela now seeks review, arguing that the BIA erred in refusing to

allow him to withdraw his concession of removability and in failing to fulfill its

regulatory duty to ensure there were no legal or factual issues pending prior to

endorsing the IJ’s removal order.

                                           II

       We have jurisdiction to review constitutional claims and questions of law

raised upon a petition for review, but we lack jurisdiction to review the Attorney

General’s denial of discretionary relief. 8 U.S.C. § 1252(a)(2)(B), (D). Further,

                                           6
under 8 U.S.C. § 1252(d)(1), we have jurisdiction to “review a final order of removal

only if . . . the alien has exhausted all administrative remedies available to the alien

as of right.” Thus, we lack jurisdiction to review claims that were not first presented

to the BIA. See Akinwunmi v. INS, 194 F.3d 1340, 1341 (10th Cir. 1999). As we

have explained, “[i]t is not enough to go through the procedural motions of a BIA

appeal, or to make general statements in the notice of appeal to the BIA, or to level

broad assertions in a filing before the Board.” Garcia-Carbajal v. Holder, 625 F.3d

1233, 1237 (10th Cir. 2010) (internal quotation marks omitted). To exhaust an issue,

“an alien must present the same specific legal theory to the BIA before he or she may

advance it in court.” Id. An alien “may not add new theories seriatim as the

litigation progresses from the agency into the courts.” Id. at 1238. With these

principles in mind, we turn to Sosa-Valenzuela’s arguments.

      A. Sosa-Valenzuela Failed to Exhaust his Request to Withdraw his
         Concession of Removability

      Sosa-Valenzuela first contends the BIA erred in refusing to allow him to

withdraw his concession that his assault conviction rendered him removable as an

aggravated felon. He expends a considerable portion of his brief arguing that, since

Dimaya, his concession is unreasonable because Dimaya invalidated § 16(b) and his

assault conviction does not qualify as a crime of violence under § 16(a). See Pet’r’s

Br. at 41-56. But the BIA refused to consider this issue, ruling it was waived because

Sosa-Valenzuela failed to file a timely brief with the IJ. The BIA explained that the

IJ acted within her discretion in denying the motion to accept the late-filed brief and,


                                            7
“[b]ecause [Sosa-Valenzuela’s] arguments regarding his [removal] were waived

before the [IJ], these issues [were] not properly before [the BIA].” Admin. R., vol. 1

at 7. Sosa-Valenzuela does not now challenge the BIA’s waiver ruling or contend the

IJ abused her discretion by denying his motion to accept the late-filed brief and

deeming his arguments waived. Instead, he simply ignores the BIA’s waiver ruling

and maintains that he should be allowed to withdraw his concession. But because the

BIA refused to consider this issue, it is unexhausted, and we lack jurisdiction to

consider it. See Martinez-Perez v. Barr, 947 F.3d 1273, 1282 (10th Cir. 2020)

(“[W]e will only consider arguments that a petitioner properly presents to the

BIA.”). 3


       3
         In his reply brief, Sosa-Valenzuela reverses course and contends for the first
time that he is challenging the IJ’s waiver ruling. See Reply Br. at 4-5 & n.2
(asserting he has maintained “that the IJ lacked the authority to summarily dispose of
his request to withdraw his [concession] without ruling on the merits of that request”
and explaining that he assumed the IJ’s waiver ruling was proper only for purposes of
arguing that, even assuming the waiver was proper, the IJ failed to rule on his oral
motion to withdraw his concession); id. at 8-9 (arguing he “fully preserved [his]
contention that the IJ erred by deeming his request to withdraw his [concession]
waived”); id. at 16 (“The IJ wrongly deemed his motion to withdraw [his concession]
as waived, without ever ruling on it.”). This change of direction is unavailing,
however, because his opening brief advances no such challenge. The closest the
opening brief comes to challenging the IJ’s waiver ruling is Sosa-Valenzuela’s
assertion that it was “debatable” whether his failure to respond to the IJ’s show-cause
order waived both his oral and written requests to withdraw his concession. See
Pet’r’s Br. at 65-66. But that statement did not aim to challenge the IJ’s waiver
ruling; rather, it was part of Sosa-Valenzuela’s distinct contention that the BIA failed
its regulatory duty to ensure there were no pending legal or factual issues precluding
the removal order because the IJ’s waiver ruling did not resolve his oral request to
withdraw his concession. See id. at 56-68. Under these circumstances, Sosa-
Valenzuela’s opening brief fails to adequately raise and pursue an argument
challenging the IJ’s waiver ruling or the BIA’s conclusion that the issue was not
properly before it. See Burke v. Regalado, 935 F.3d 960, 1014 (10th Cir. 2019)
                                           8
       B. Sosa-Valenzuela did not Exhaust his Argument that the BIA Failed to
          Fulfill its Duty to Resolve his Oral Motion to Withdraw his Concession

       Sosa-Valenzuela next contends the BIA failed to fulfill its regulatory duty

under 8 C.F.R. § 1240.10(c) (which governs pleadings before an IJ) to ensure there

were no pending issues preventing the IJ’s removal order. He says that at the May 2,

2019, hearing before the IJ, he lodged an oral motion to withdraw his concession of

removability and, notwithstanding the IJ’s denial of his motion to accept his untimely

brief, his oral motion to withdraw was still pending when the IJ ordered him removed

and the BIA affirmed. According to Sosa-Valenzuela, neither the IJ nor the BIA ever

ruled on the oral motion to withdraw his concession of removability.

       The problem with this argument, however, is that Sosa-Valenzuela advanced a

different theory before the BIA. Although he similarly asserted the IJ violated her

duty to assess whether any legal or factual issues remained, he argued, not that the IJ

failed to rule on his oral motion to withdraw his concession (which effectively raises

a procedural error), but that the IJ failed to substantively assess the impact of Dimaya

on the propriety of his concession. See Admin. R., vol. 1 at 28 (“[T]he Judge has yet

to assess the impact of the 2018 Dimaya decision on the legal propriety of the old

concession.”); see also id. at 33 (arguing IJ violated duty by refusing “to entertain

any challenge to deportability”). The BIA declined to consider Sosa-Valenzuela’s

contention (i.e., that the IJ failed to assess the propriety of his concession), ruling it




(recognizing that issues not raised or not adequately presented in an opening brief are
deemed abandoned or waived).
                                             9
was unavailing because he failed to file a timely brief raising the issue and the IJ

acted within her authority to reject his explanation for its untimeliness. But he never

argued that the IJ failed to rule on an oral motion to withdraw, and thus the BIA did

not address it. Sosa-Valenzuela’s failure to advance the same specific legal theory

left his present argument unexhausted. See Garcia-Carbajal, 625 F.3d at 1237.

      Additionally, we note that, at times, Sosa-Valenzuela cites his application for a

discretionary § 212(c) waiver as another issue that was pending before the IJ.

Although he acknowledges that the IJ denied his § 212(c) application, he asserts the

IJ failed to provide a reasoned explanation for denying relief. See Pet’r’s Br.

at 65-66. Again, however, he failed to present that issue to the BIA, leaving it

unexhausted and beyond the scope of our review. 4

      Sosa-Valenzuela raises similar arguments against the BIA, asserting it

affirmed the IJ’s denial of a § 212(c) waiver despite the IJ’s failure to rule on his oral

motion to withdraw his concession. But because he never argued to the BIA that the

IJ failed to rule on his oral motion to withdraw, he cannot now complain that the BIA

did not consider that issue in affirming the denial of a § 212(c) waiver.

      Finally, to the extent Sosa-Valenzuela summarily contends the BIA failed to

provide a reasoned decision for affirming the denial § 212(c) relief, the BIA’s


      4
        In his response to this court’s June 23, 2020, jurisdictional show-cause order,
Sosa-Valenzuela expressly disavows any challenge to the agency’s discretionary
denial of § 212(c) relief, recognizing it would be barred by 8 U.S.C. § 1252(a)(2)(B).
See Pet’r’s Statement on Federal Court Jurisdiction at 1, 22 (July 7, 2020). To the
extent we address Sosa-Valenzuela’s contentions, we do not review any discretionary
aspect of the agency’s decision.
                                           10
decision is sufficient to permit meaningful review. See Maatougui v. Holder,

738 F.3d 1230, 1242-43 (10th Cir. 2013) (reviewing for abuse of discretion the claim

that BIA’s reasoning was “too brief and conclusory”). “The BIA is not required to

write an exegesis on every contention. What is required is that it consider the issues

raised, and announce its decision in terms sufficient to enable a reviewing court to

perceive that it has heard and thought and not merely reacted.” Id. (brackets and

internal quotation marks omitted).

      The BIA explained that Sosa-Valenzuela did not “meaningfully challenge[]”

the denial of a § 212(c) waiver. Admin. R., vol. 1 at 7. Nonetheless, the BIA cited

its previous decision in which it denied him discretionary adjustment of status after

finding his favorable attributes were outweighed by his serious criminal record. The

BIA explained that in addition to those discretionary considerations, Sosa-Valenzuela

provided no basis for disturbing the IJ’s denial of relief because the only additional

information before the BIA was evidence that he had since been convicted of

racketeering and conspiracy in 2011. This explanation demonstrates that the BIA

considered the relevant factors in concluding that Sosa-Valenzuela did not warrant a

favorable grant discretionary relief. Nothing more was required.




                                           11
                                           III

       Accordingly, the petition for review is dismissed in part for lack of jurisdiction

and otherwise denied. Sosa-Valenzuela’s motion to proceed without prepayment of

fees is granted.

                                                      Entered for the Court


                                                      Mary Beck Briscoe
                                                      Circuit Judge




                                           12